—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered March 1, 2000, convicting him of murder in the first degree and criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant expressly waived his right to appeal the denial of those branches of his omnibus motion which were to suppress statements he made to law enforcement officials when he waived his right to appeal his conviction and sentence (see People v Kemp, 94 NY2d 831; People v Pierce, 278 AD2d 436). Accordingly, appellate review of this issue is precluded. Santucci, J.P., S. Miller, Krausman and Goldstein, JJ., concur.